

116 HR 8298 IH: To amend the Native American Graves Protection and Repatriation Act to move the enforcement office to the Bureau of Indian Affairs, to increase the civil monetary penalties for failure to follow the processes established by that Act, to protect confidential information, and for other purposes.
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8298IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Ms. Haaland (for herself, Mr. Cole, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Native American Graves Protection and Repatriation Act to move the enforcement office to the Bureau of Indian Affairs, to increase the civil monetary penalties for failure to follow the processes established by that Act, to protect confidential information, and for other purposes.1.Native American Graves Protection and Repatriation Act amendments(a)Civil penaltiesSection 9 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3007 et seq.) is amended—(1)in subsection (a), by inserting in which the petitioning party and the aggrieved party are each entitled to notice and an opportunity to be heard after agency hearing; and(2)in subsection (b), by striking determined under regulations promulgated pursuant to this Act, taking into account, in addition to other factors and inserting 5 percent of the museum’s annual budget, or $25,000, whichever is less, for each substantiated failure to comply, and such additional sums as the Secretary may determine under regulations promulgated pursuant to this Act, taking into account other factors, including—.(b)Enforcement OfficeSection 15 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.) is amended as follows:(1)By striking The United States and inserting the following: (a)Court of jurisdictionThe United States.(2)By adding at the end the following:(b)Office of EnforcementThe Office of the Assistant Secretary, Bureau of Indian Affairs, shall be the office for enforcement and other activities delegated by the Secretary under this Act..(c)Confidential informationThe Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.) is amended by inserting after section 15 the following:16.Confidential information(a)Fulfillment of obligationsNotwithstanding any other provision of law, all information related to the fulfillment of obligations imposed by this Act, regardless of form, shall be deemed confidential and not subject to public disclosure by the Secretary, a museum, or a Federal agency, unless such disclosure is required to fulfill an obligation imposed by this Act or regulations promulgated thereto.(b)Submitted to the Review CommitteeNotwithstanding any other provision of law, all information submitted to the Review Committee by an affected party seeking findings or resolution of disputes pursuant to section 8(c)(3) and (4) shall be deemed confidential and not subject to public disclosure by the Review Committee, if the affected party indicates upon submission that such information shall be kept confidential..